Case: 18-11633   Document: 00515342100       Page: 1   Date Filed: 03/12/2020




                       REVISED March 12, 2020

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                  Fifth Circuit

                                                                       FILED
                                                                   February 4, 2020
                                   No. 18-11633
                                                                    Lyle W. Cayce
                                                                         Clerk
ALBERT G. HILL, III, individually, and as a Beneficiary of the Margaret
Hunt Trust Estate, derivatively on behalf of the Margaret Hunt Trust Estate,
individually, as a beneficiary of the Haroldson Lafayette Hunt, Jr. Trust
Estate, and derivatively on Behalf of the Haroldson,

             Plaintiff-Appellant

v.

HEATHER V. WASHBURNE; ELISA M. SUMMERS; MARGARET
KELIHER, as Independent Executor of the Estate of Albert G. Hill, Jr.,

             Defendants-Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas


Before OWEN, Chief Judge, and BARKSDALE and DUNCAN, Circuit Judges.
STUART KYLE DUNCAN, Circuit Judge:
      Once again, we consider a dispute related to trusts formed by Haroldson
Lafayette (“H.L.”) Hunt, the late Texas oil baron reputed to be one of the
world’s richest men when he died in 1974. See generally Hill v. Schilling, 495
F. App’x 480, 482 (5th Cir. 2012) (describing formation of the trusts); Hill v.
Hunt, 2009 WL 5125085, at *1 (N.D. Tex. Dec. 29, 2009) (same). After
“protracted [and] complicated” litigation, Hill v. Schilling, 593 F. App’x 330,
    Case: 18-11633          Document: 00515342100         Page: 2     Date Filed: 03/12/2020



                                        No. 18-11633
331 (5th Cir. 2014), squabbling over the trusts was supposedly ended by a
settlement agreement confected in 2010. Yet, over the next four years, our
court “weighed in on the settlement” four times. Id. This appeal makes it five.
      The latest chapter concerns part of the settlement in which Hunt’s
grandson, plaintiff-appellant Albert G. Hill III (“Hill III”), promised—in
exchange for a nine-figure payment—not to contest the last will and testament
of his father, Albert Hill, Jr. (“Hill Jr.”). When Hill Jr. died, however, Hill III
challenged the will in Texas probate court, lost, and appealed. In turn, Hill
III’s sisters (Heather Washburne and Elisa Summers), defendant-appellees
here, 1 asked the federal district court to enforce the settlement agreement and
enjoin Hill III’s will challenges, including those in the ongoing probate court
proceedings and appeal. The district court agreed, granting an injunction that,
among other things, ordered Hill III to withdraw his state appeal. Hill III now
appeals the injunction.
      We hold that Hill III’s appeal of the injunction is, in most respects, moot.
That is because, in the interim, the Texas appeals court has lost jurisdiction
over Hill III’s state appeal and Hill III has withdrawn his failed will challenges
in the probate court. The terms of the injunction related to those probate
proceedings have thus been irrevocably fulfilled and nothing we might say
about those provisions would afford Hill III any relief. His appeal is not moot,
however, as to the terms in the injunction that prohibit Hill III from
challenging his father’s will ever again, in any court. As to those terms, Hill
III’s challenges all fail. We therefore dismiss in part and affirm in part. We
also remand to allow the district court to consider whether the sisters are
entitled to additional costs and fees.




      1   Margaret Keliher, the executor of Hill Jr.’s estate, is also a defendant-appellee.
                                                2
    Case: 18-11633    Document: 00515342100      Page: 3   Date Filed: 03/12/2020



                                  No. 18-11633
                                        I.
                                       A.
      In 2007, Hill III sued his sisters and Hill Jr. in state court. The lawsuit
alleged misadministration of two trusts of which Hill III was a beneficiary. The
suit was removed by consent and ultimately settled in May 2010, along with
many other lawsuits concerning the Hill and Hunt families’ estates.
      At issue now is the settlement agreement. See Hill, 495 F. App’x at 482–
83 (discussing genesis of settlement agreement). In exchange for a nine-figure
payment and other benefits, Hill III agreed “not to contest the Last Will and
Testament of Al Jr. or file any additional action, lawsuit, or legal proceeding
challenging the disposition of his property” (the no-contest clause). The parties
further “agree[d] that the remedy of specific performance and/or injunctive
relief (whether mandatory or by restraint) shall be available for the breach of
any term, condition, covenant, or warranty of” the settlement agreement. The
parties consented to the district court’s continuing jurisdiction over actions to
enforce the settlement agreement.
      In November 2010, the district court approved the settlement agreement
and entered final judgment. The judgment incorporated the settlement
agreement by reference and reproduced the no-contest clause in virtually
identical language, ordering Hill III not to “contest the Last Will and
Testament of Al Jr., or file any additional action, lawsuit, or legal proceeding
challenging the disposition of Al Jr.’s property.”
      Despite having executed the settlement agreement that served as its
basis, Hill III appealed the final judgment, challenging, among other things,
its implementation of the settlement agreement on grounds not at issue here.
See id. at 483, 484–85. A panel of our court affirmed. Id. at 488. Thereafter,
Hill III challenged the final judgment yet again, resurrecting a previously
rejected claim that the district judge should have recused himself because of a
                                        3
    Case: 18-11633    Document: 00515342100     Page: 4   Date Filed: 03/12/2020



                                 No. 18-11633
financial interest of his wife. Hill, 593 F. App’x at 332. A panel of our court
again affirmed. Id. at 335.
                                       B.
      Hill Jr. died on December 2, 2017. Two versions of Hill Jr.’s putative will
were produced in probate court, and while their provisions are identical, Hill
III argues that “the signatures and initials on them are very different, raising
serious questions about whether either version was actually signed by Al Jr.”
Both documents were dated December 20, 2014, and, consistent with the
settlement agreement, both excluded Hill III from any benefit.
      On December 22, 2017, Hill III entered the probate proceedings,
challenging terms of the will that appointed executors to a number of trusts.
Those challenges are not at issue here.
      On May 29, 2018, Hill III’s sisters asked the district court to enjoin Hill
III’s claims in probate court on the ground that they violated the no-contest
clause. Hill responded with his own motion to enforce the settlement
agreement and final judgment. On July 3, 2018, the district court denied all
relief without prejudice, holding any relief would be “premature” because of
the pending probate proceedings.
      On July 13 and August 3, 2018, Hill III filed amended answers in the
probate court, in which he argued that the putative will had not actually been
executed by Hill Jr.; that Hill Jr. lacked capacity when the will was executed;
and that Hill Jr. had subsequently revoked the putative will. Hill III also
challenged the putative will’s choice of independent executor. His sisters
objected to these challenges in probate court, arguing they violated the
settlement agreement and final judgment. The probate court noted the
objection and continued the trial.
      The sisters returned to the district court, renewing their request for
injunctive relief only as to the challenges to Hill Jr.’s will in the amended
                                       4
    Case: 18-11633     Document: 00515342100     Page: 5   Date Filed: 03/12/2020



                                  No. 18-11633
answers (the “will challenges”). The district court deferred ruling, as Hill III
had not filed a response and the probate court had not yet ruled on the sisters’
similar objection. A few days later, the probate court sustained the sisters’
objection and held that the settlement agreement and final judgment barred
the will challenges. Hill III appealed the decision to the Texas court of appeals.
                                       C.
      In light of Hill III’s appeal of the probate court’s decision, his sisters
renewed in the district court their requests for injunctive relief, costs, and
attorneys’ fees. The matter was fully briefed.
      The district court granted the sisters an injunction on December 7, 2018.
It rejected Hill III’s argument that the Anti-Injunction Act barred the
injunction, holding that the injunction was “necessary in aid of [the district
court’s] jurisdiction” and “to protect and effectuate” the final judgment. See 28
U.S.C. § 2283. The district court also noted several previous occasions on which
Hill III had violated the final judgment and thus held that the injunction was
authorized by the All Writs Act, 28 U.S.C. § 1651(a), in order to “deter and
prevent future litigation of previously decided issues by a vexatious litigant.”
      Next, the district court held that Hill III’s claims in probate court
violated the no-contest clause. It applied Texas contract law to the clause and
concluded its meaning was unambiguous. It then cited several Texas cases
holding that challenges to testamentary capacity, execution, and executor
appointment constitute “will contests.” See, e.g., Gunter v. Pogue, 672 S.W.2d
840, 841–43 (Tex. App.—Corpus Christi 1984, writ ref’d n.r.e.) (testamentary
incapacity and undue influence claims were “unquestionably a will contest”);
Short v. Short, 468 S.W.2d 164, 165 (Tex. Civ. App.—Tyler 1971, writ ref’d
n.r.e.) (attacking genuineness of signature on will was “a will contest”). The
court further agreed with the sisters that principles of quasi-estoppel rendered
Hill III’s challenges “inequitable.”
                                        5
    Case: 18-11633        Document: 00515342100   Page: 6   Date Filed: 03/12/2020



                                   No. 18-11633
      Finally, the district court found that the remaining permanent-
injunction elements were met. See, e.g., VRC LLC v. City of Dallas, 460 F.3d
607, 611 (5th Cir. 2006) (reciting elements). It found that but for the injunction,
the sisters would suffer irreparable harm because they would “not have
received the benefit of their bargain under the [no-contest clause].” Balancing
the potential harms to Hill III and the sisters, the district court found “it would
be unconscionable to allow” Hill III to appeal the probate court’s order. Finally,
enforcing the final judgment and settlement agreement would “not disserve
the public interest because movants are asking the court to enforce the
parties’” own agreements.
      The resultant injunction prohibited Hill III and his attorneys “from
violating the Final Judgment or breaching the Settlement Agreement” by
appealing the probate court’s order or contesting Hill Jr.’s will “in any
manner,” including through the challenges Hill III brought below. The
injunction also ordered Hill III and his attorneys to “dismiss or withdraw” the
will challenges “and any appeal taken therefrom.” The court awarded the
sisters costs and fees.
      On December 20, 2018, Hill III timely appealed to this court the order
granting the injunction. He also sought stays from the district court and this
court, arguing that “absent a stay,” he would “lose his rights to appeal the
probate court orders” because “the state appellate court will forever lose
jurisdiction to review the Probate Court’s order.” Both stays were denied.
      Hill III then moved to dismiss his state appeal “under protest” and
“reserv[ing] the right to move in [the Texas court of appeals] to reinstate the
appeal” should this panel rule in his favor. The Texas court of appeals
dismissed the matter on January 24, 2019, noting: “In the motion, appellant
states ‘he reserves the right’ to move to reinstate this appeal should a certain
circumstance arise. Any such motion must be filed in accordance with Texas
                                         6
    Case: 18-11633     Document: 00515342100       Page: 7   Date Filed: 03/12/2020



                                  No. 18-11633
Rule of Appellate Procedure 49,” which authorizes motions for rehearing. The
mandate issued on April 8, 2019. Hill III also withdrew the will challenges
from the probate court.
                                        II.
      “The decision to grant or deny permanent injunctive relief is an act of
equitable discretion by the district court, reviewable on appeal for abuse of
discretion.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)
(citation omitted). The district court’s findings of fact and all its determinations
regarding the equitable injunction factors are reviewed for clear error. Peaches
Entm’t Corp. v. Entm’t Repertoire Assocs., Inc., 62 F.3d 690, 693 (5th Cir. 1995).
Its conclusions of law are reviewed de novo. Id.
                                        III.
                                        A.
      We first consider whether Hill III’s appeal of the injunction is moot and,
if it is, what remedy should follow.
                                         1.
      Hill III’s sisters claim his appeal of the injunction is moot because the
Texas court of appeals has lost jurisdiction over his appeal of the probate
court’s order. We agree as to the provisions of the injunction barring Hill III’s
appeal of the probate court order and requiring him to withdraw his probate
court claims. Those provisions have already been fulfilled, and so, as to them,
Hill III’s appeal is moot.
      “An actual case or controversy must exist at every stage in the judicial
process.” Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th Cir. 2008) (citation
omitted). Therefore, we must dispose of an appeal if “an event occurs while a
case is pending on appeal that makes it impossible for the court to grant any
effectual relief whatever to a prevailing party.” Id. (quoting Church of
Scientology v. United States, 506 U.S. 9, 12 (1992)). The appeal of an injunction
                                         7
    Case: 18-11633     Document: 00515342100      Page: 8    Date Filed: 03/12/2020



                                  No. 18-11633
is moot if its terms have been executed “fully and irrevocably.” Univ. of Tex. v.
Camenisch, 451 U.S. 390, 398 (1981); see also, e.g., Seattle-First Nat’l Bank v.
Manges, 900 F.2d 795, 798 (5th Cir. 1990) (appeal moot when appellant had
complied with “discrete, mandatory order” to transfer venue).
      The injunction permanently prohibits Hill III “from violating the Final
Judgment or breaching the Settlement Agreement” by taking any of three
actions: (1) by contesting Hill Jr.’s will “in any matter . . . in the Probate Court
or in any other court”; (2) by appealing the probate court’s order regarding the
settlement agreement; and (3) by appealing the probate court’s admission of
the will. It further affirmatively obliges Hill III and his attorneys to dismiss or
withdraw his claims in probate court, including through appeal. Finally, it
prohibits Hill III’s attorneys from “filing, pursuing, or prosecuting any
action . . . that violates the terms of the Settlement Agreement or Final
Judgment.”
      Hill III’s appeal is moot as to the injunction’s prohibitions on appealing
the probate court’s order and appealing the probate court’s admission of the
will, and also as to its command to dismiss or withdraw his probate court
claims, including through appeal. These terms have been executed fully and
irrevocably. This is because the Texas court of appeals has lost jurisdiction over
Hill III’s appeal of the probate court’s order, such that the order will stand
regardless of our decision.
      Texas courts of appeals have jurisdiction to “vacate or modify [their]
judgment[s]” only through their so-called “plenary power.” Tex. R. App. P. 19.3.
The Texas Rules of Appellate Procedure provide that the plenary power expires
either “60 days after judgment if no timely filed motion for rehearing or en
banc reconsideration, or timely filed motion to extend time to file such a
motion, is then pending” or “30 days after the court overrules all timely filed
motions for rehearing or en banc reconsideration, and all timely filed motions
                                         8
     Case: 18-11633       Document: 00515342100         Page: 9    Date Filed: 03/12/2020



                                      No. 18-11633
to extend time to file such a motion.” Tex. R. App. P. 19.1. After the expiration
of time under Rule 19.1, the court lacks jurisdiction to “vacate or modify [its]
judgment.” Kacal v. Cohen, 13 S.W.3d 900, 902 (Tex. App.—Waco 2000, no pet.)
(citation omitted).
       Here, the Texas court of appeals issued its judgment dismissing Hill III’s
appeal on January 24, 2019. 2 Hill III had until March 25, 2019, to move for
rehearing, for en banc reconsideration, or to extend time to move for either
form of relief. He filed no such motions. The court of appeals therefore lacks
jurisdiction over his appeal. Accordingly, Hill III has “fully and irrevocably”
executed the injunction’s prohibitions on appealing the probate court’s order
and the probate court’s admission of the will, as well as its command to dismiss
or withdraw his probate court claims, including through appeal. Camenisch,
451 U.S. at 398. It is therefore “impossible” for us “to grant any effectual relief
whatever” to Hill III as to these provisions. Dondero, 529 F.3d at 537.
       This conclusion is supported by Humble Exploration Co. v. Browning, in
which a Texas court of appeals refused to reinstate an out-of-time appeal, even
after our court reversed a district court’s order holding that the underlying
state proceedings were void. 690 S.W.2d 321, 329 (Tex. App.—Dallas 1985, writ
ref’d n.r.e.). Even though the Texas court of appeals still retained plenary
power over its previous judgment, id. at 327, it refused to revisit it, reading the
relevant filing deadline as “a strict limitation upon the authority of the courts
of appeals to consider and grant untimely motions for rehearing.” Id. at 325.
This was the case regardless of our court’s decision, which Chief Justice
Guittard noted in dissent “completely undermine[d]” the merits of the decision
the Texas court of appeals was being asked to reconsider. Id. at 330 (Guittard,


       2 The sisters’ unopposed motion to take judicial notice of the Texas court of appeals’
opinion, judgment, and mandate is granted. See Enriquez-Gutierrez v. Holder, 612 F.3d 400,
410 (5th Cir. 2010).
                                             9
    Case: 18-11633      Document: 00515342100        Page: 10    Date Filed: 03/12/2020



                                    No. 18-11633
C.J., dissenting).
      Hill III claims his sisters “misinterpret” Browning because while it
refused to reinstate the appeal, it also held “that the court of appeals does
possess a plenary power over its judgments within the term after the motion
for rehearing is overruled.” 690 S.W.2d at 322. This was true at the time
Browning was decided but is no longer the case, as Rule 19.1, which took effect
twelve years after Browning, now defines the time limit of the plenary power.
See Kacal, 13 S.W.3d at 902. 3 And, in any event, Browning denied rehearing
despite having plenary power over the appeal.
      If anything, Hill III’s case in the state court of appeals would be weaker
than the defendant-appellees’ in Browning. Against him is not only Texas’s
strict adherence to filing deadlines but the fact that Rule 19.1 now limits the
court’s plenary power. In Browning, all that could have saved the defendant-
appellees was the court’s plenary power—it was undisputed that the plenary
power was available to the court as long as it vacated the order within the same
term. The relevant disagreement was over whether to use the plenary power
that no one doubted existed. See 690 S.W.2d at 325–27. Here, in contrast, the
court has no such plenary power. See Tex. R. App. P. 19.1(a).
      Hill III’s other arguments fare no better. Hill III argues that he did
“everything possible” to preserve his rights without violating the injunction.
He claims that appealing to the Supreme Court of Texas or seeking rehearing
would have violated the injunction, which ordered him “to ‘dismiss’ his appeal.”
“After all,” he claims, “any of these actions would have required [him] to argue



      3  Browning’s discussion regarding plenary power, however, has been cited and
reproduced several times after 1997. See, e.g., Kacal, 13 S.W.3d at 901; Oscar Renda
Contracting, Inc. v. H & S Supply Co., 195 S.W.3d 772, 774–75 (Tex. App.—Waco 2006, pet.
denied); Westerburg v. W. Royalty Corp., 2016 WL 5786980, at *1 (Tex. App.—Amarillo Sept.
21, 2016, pet. denied).
                                           10
    Case: 18-11633        Document: 00515342100          Page: 11      Date Filed: 03/12/2020



                                        No. 18-11633
that his appeal should not, in fact, be dismissed, running afoul of the District
Court’s broad injunction that [he] ‘dismiss’ the appeal.”
       Hill III gives no reason to think this claimed catch-22 would affect the
state court of appeals’ jurisdiction, and Browning strongly suggests it would
not. Regardless, Hill III ignores the most logical option he had in state court:
moving to extend time to file a motion for rehearing. See Tex. R. App. P. 19.1(a)
(plenary power expires “60 days after judgment if no timely filed motion for
rehearing or en banc reconsideration, or timely filed motion to extend time to
file such a motion, is then pending” (emphasis added)). Hill III answers only
that “ask[ing] the Texas Court of Appeals to . . . indefinitely delay his
dismissal . . . would have required [him] to argue that his appeal should not,
in fact, be dismissed.” But he does not explain how asking for an extension of
time would require him to argue the merits of his appeal or how doing so would
violate the injunction.
       Hill III also argues we or the district court could give him effective relief
by “ask[ing]” the probate court to “issue a new order,” thereby giving him
another opportunity to appeal. He cites no legal authority, however, suggesting
that we or the district court have power to order the probate court to reconsider
its order. He similarly does not explain how such an order from us or the
district court would not be an extrajurisdictional “collateral attack[] on” the
probate court’s proceedings. Bell v. Valdez, 207 F.3d 657 (5th Cir. 2000)
(“Under the Rooker-Feldman doctrine, federal courts lack jurisdiction to
entertain” such attacks. (citation omitted)). 4


       4  Hill III also argues, without citing any authority, that the potential effect on his
sisters’ recovery of attorneys’ fees saves the appeal from mootness. To the contrary, “[w]e
have held repeatedly that a determination of mootness neither precludes nor is precluded by
an award of attorneys’ fees.” Lauren C. v. Lewisville Indep. Sch. Dist., 904 F.3d 363, 373 (5th
Cir. 2018) (quoting Murphy v. Fort Worth Indep. Sch. Dist., 334 F.3d 470, 471 (5th Cir. 2003))
(cleaned up); see also Staley v. Harris Cty., 485 F.3d 305, 314 (5th Cir. 2007) (en banc) (same).
                                              11
    Case: 18-11633    Document: 00515342100       Page: 12   Date Filed: 03/12/2020



                                  No. 18-11633
      This appeal is therefore moot as to the injunction’s prohibitions on
appealing the probate court’s order and appealing the probate court’s
admission of the Will, and as to its command to dismiss or withdraw Hill III’s
probate court challenges, including through appeal.
                                          2.
      Even though neither party briefs the question, we must decide what
effect flows from the mootness of Hill III’s appeal.
      “Our disposition of a moot case may depend on when mootness occurred.”
Goldin v. Bartholow, 166 F.3d 710, 718 (5th Cir. 1999). If the case became moot
before the injunction was issued, we must vacate with instructions to dismiss
the case. Id. This is because, like us, “[t]he district court has no power to decide
moot causes.” Id. (citation omitted). If, on the other hand, the case became moot
after the district court’s decision, whether we should vacate the order—or
instead simply dismiss the appeal, allowing the order to stand—depends on
whether “the mootness can be traced to the actions of the party seeking
vacatur.” Id. at 719 (citation omitted); see also, e.g., Staley v. Harris Cty., 485
F.3d 305, 311 n.2 (5th Cir. 2007) (en banc) (collecting decisions and explaining
that “in cases mooted by the voluntary actions or inactions of a party, we have
decided the vacatur question in favor of the party that did not cause the case
to become moot”). This doctrine, established in United States v. Munsingwear,
340 U.S. 36 (1950), is “an equitable one, justified as a means of avoiding the
unfairness of a party’s being denied the power to appeal an unfavorable
judgment by factors beyond its control.” Goldin, 166 F.3d at 719 (citation
omitted); accord U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18,
24 (1994) (“From the beginning” of the Munsingwear doctrine, “we have
disposed of moot cases in the manner most consonant to justice, in view of the
nature and character of the conditions which have caused the case to become
moot.” (citation omitted; cleaned up)).
                                          12
    Case: 18-11633    Document: 00515342100      Page: 13    Date Filed: 03/12/2020



                                  No. 18-11633
      Here, the injunction was entered on December 7, 2018, and the case
became moot on March 25, 2019, Hill III’s deadline to seek an extension to
request rehearing in the Texas court of appeals. Whether the now-moot terms
of the injunction should be vacated, then, depends on whether mootness can be
traced to Hill III’s actions. See Goldin, 166 F.3d at 719. We conclude that it
can: Hill III caused the appeal’s mootness by failing to seek an extension to
request rehearing. The alternative, vacating the district court’s injunction,
would unjustly reward Hill III for sitting on his rights.
      We therefore decline to vacate the injunction’s already-fulfilled terms.
Instead, we will dismiss the appeal as to those terms.
                                        B.
      The injunction is not moot in all respects, however. In addition to the
already-fulfilled terms, the injunction also enjoins Hill III “from violating the
Final Judgment or breaching the Settlement Agreement” by, inter alia,
contesting Hill Jr.’s will “in any manner . . . in the Probate Court or in any
other court.” It further prohibits Hill III’s attorneys from “filing, pursuing, or
prosecuting any action . . . that violates the terms of the Settlement Agreement
or Final Judgment.” As the sisters conceded at oral argument, the appeal is
not moot as to these future-looking provisions. Hill III has not fulfilled these
terms because they apply permanently, and he could violate them at any time.
      We must therefore address the rest of Hill III’s challenges as applied to
these future-looking terms. These challenges all fail.
                                        1.
      Hill III argues that the injunction violates the Anti-Injunction Act
(“AIA”), which provides that “[a] court of the United States may not grant an
injunction to stay proceedings in a State court except as expressly authorized
by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or
effectuate its judgments.” 28 U.S.C. § 2283.
                                        13
    Case: 18-11633       Document: 00515342100         Page: 14     Date Filed: 03/12/2020



                                      No. 18-11633
       The district court held that the injunction was necessary “to protect or
effectuate” the final judgment. This provision is sometimes called the
“relitigation exception” to the AIA because it allows federal courts to stay state-
court proceedings in order to prevent a party from relitigating in state court
issues that “have been decided by the federal court.” Chick Kam Choo v. Exxon
Corp., 486 U.S. 140, 147–48 (1988).
       In the alternative, the district court held that the injunction was
“necessary in aid of its jurisdiction.” And finally, noting Hill III’s “well-
documented history of ignoring his contractual obligations under the
Settlement Agreement”—including by failing to appraise certain illiquid trust
assets and by using $9 million held in trust for Hill Jr.’s grandchildren “to
support his and [his wife’s] lavish lifestyle” 5—the district court held that the
injunction was authorized by the All Writs Act, 28 U.S.C. § 1651(a), as a
“narrowly tailored order[] enjoining repeatedly vexatious litigants from filing
future state court actions.” Newby v. Enron Corp., 302 F.3d 295, 301 (5th Cir.
2002) (citation omitted).
       We need not decide whether any of these exceptions applies because the
only non-moot challenges to the injunction concern its forward-looking terms,
which do not stay any ongoing state-court proceedings. See 28 U.S.C. § 2283
(absent specific exceptions, prohibiting federal courts from “grant[ing] an
injunction to stay proceedings in a State court”); see also Dombrowski v. Pfister,
380 U.S. 479, 485 n.2 (1965) (§ 2283 bars only “stays of suits already instituted”
but does not “preclude injunctions against the institution of state court
proceedings” (citation omitted)). Hill III offers no argument otherwise.




       5Both of these violations necessitated judicial resolution, and the second resulted in
a permanent injunction not at issue here. The record reflects at least seven other attempts
to “thwart[] and circumvent[]” the settlement agreement and final judgment.
                                             14
    Case: 18-11633        Document: 00515342100          Page: 15     Date Filed: 03/12/2020



                                       No. 18-11633
       Even if this were not the case, we agree with the district court that the
injunction falls squarely under the relitigation exception. The injunction is
“necessary to protect” and “effectuate” the final judgment, 28 U.S.C. § 2283,
which prohibits Hill III from contesting the will in state (as well as federal)
court. Hill III’s only argument to the contrary—that “the issue being litigated
in Texas state court—whether the Alleged Will was [Hill] Jr.’s valid last will
and testament—has not been previously litigated in the District Court or
elsewhere”—is a red herring. It is true that for the relitigation exception to
apply, the enjoined litigation must involve an issue “actually” decided by the
federal court. Chick Kam Choo, 486 U.S. at 148. But here, both the district
court and the probate court did decide that the no-contest clause bars Hill III’s
challenges in probate court. The district court enjoined Hill III from
relitigating that decision by appealing the probate court’s order. The merits of
the will challenges were immaterial to both the state and federal orders. 6
                                              2.
       Hill III also claims the will challenges fall outside the scope of the no-
contest clause, arguing the district court misinterpreted the clause by
assuming that the putative will is in reality the “Last Will and Testament of
Al Jr.” Hill III claims there is “substantial reason” to doubt the putative will’s
validity.
       As with the AIA, we need not resolve this argument because Hill III’s
appeal is moot as to the terms of the injunction that bar the particular will


       6 Hill III’s briefing alludes to the so-called “probate exception,” which generally
prevents federal courts from disposing of property “in the custody of a state probate court.”
Marshall v. Marshall, 547 U.S. 293, 311–12 (2006). But the probate exception does not apply
here because the injunction does not dispose of any such property. See id. at 312 (the
exception “does not bar federal courts from adjudicating matters outside those confines and
otherwise within federal jurisdiction”). Similarly, Hill III argues the injunction “effectively
renders the [probate court’s] order[] unreviewable.” But he cites no legal authority for the
proposition that the “probate exception” prohibits district courts from enjoining state appeals.
                                              15
    Case: 18-11633    Document: 00515342100       Page: 16    Date Filed: 03/12/2020



                                  No. 18-11633
challenges he claims are outside the no-contest clause’s scope. Nonetheless, we
note our agreement with the district court that Hill III’s reading of the no-
contest clause is flawed. Nowhere in his briefing does Hill III describe what
challenges the no-contest clause would bar. Contracts should be interpreted to
“give effect to all the provisions of the contract so that none will be rendered
meaningless.” Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341
S.W.3d 323, 333 (Tex. 2011) (citation omitted).
                                         3.
      Next, Hill III challenges the district court’s findings on the equitable
injunction factors, which we review for clear error. Peaches Entm’t Corp., 62
F.3d at 693. In addition to succeeding on the merits, a party seeking an
injunction must show that (1) “the failure to grant the injunction will result in
irreparable injury,” (2) that injury “outweighs any damage that the injunction
will cause the opposing party,” and (3) “the injunction will not disserve the
public interest.” United Motorcoach Ass’n, Inc. v. City of Austin, 851 F.3d 489,
492–93 (5th Cir. 2017) (citation omitted). The district court did not clearly err
as to any of these factors.
      First, the district court held that, but for the injunction, Hill III’s sisters
would suffer irreparable harm not only by having to defend against the state
appeal but also by being deprived irreparably of the benefit of their bargain
under the settlement agreement. The district court relied on the settlement
agreement’s provision recognizing that injunctive relief would be appropriate
and on Hill III’s history of ignoring court orders and flouting the agreement.
On appeal, Hill III cites Renegotiation Board v. Bannercraft Clothing Co., Inc.
for the proposition that “[m]ere litigation expense, even substantial and
unrecoupable cost, does not constitute irreparable injury.” 415 U.S. 1, 24 (1974)
(citations omitted). This misses the mark: the expense at issue in Bannercraft
was the expense of litigating the instant case, not a parallel proceeding in
                                        16
   Case: 18-11633     Document: 00515342100     Page: 17   Date Filed: 03/12/2020



                                 No. 18-11633
another court. Id. Here, the sisters’ irreparable harm was not the expense of
defending this appeal; it was the expense of defending against Hill III’s
challenges in the probate court, depriving them of the benefit of their bargain
under the settlement agreement.
      Second, the district court determined that the balance of equities favored
an injunction: without it, the sisters would have to continue defending the state
litigation, whereas Hill III—having agreed to the no-contest clause—had no
right to proceed in that litigation. On appeal, Hill III argues that he suffered
irreparable injury because the injunction required him to forego his right to
appeal the probate court’s order. We disagree. As discussed above, Hill III
ignores that he could have simply asked the Texas court of appeals for an
extension of time in which to ask for reconsideration. And regardless, Hill III
relinquished his right to appeal the order in the no-contest clause.
      Third, the public interest favors enforcing the no-contest provision
according to its terms. The sisters correctly note that Texas favors the validity
and enforcement of settlement agreements. See Tex. Civ. Prac. & Rem. Code
§ 154.002. More importantly, public interest favors disallowing vexatious
litigation. See, e.g., Harrelson v. United States, 613 F.2d 114 (5th Cir. 1980)
(observing that “[a] litigious plaintiff pressing a frivolous claim . . . can be
extremely costly to the defendant and can waste an inordinate amount of court
time”).
                                       4.
      Finally, Hill III claims the injunction violates Federal Rule of Civil
Procedure 65(d)(1), which provides that an injunction must “describe in
reasonable detail—and not by referring to the complaint or other document—
the act or acts restrained or required.” The injunction provides that Hill III is
prohibited from “violating the Final Judgment or breaching the Settlement
Agreement by” committing certain acts, including contesting Hill Jr.’s will “in
                                       17
    Case: 18-11633        Document: 00515342100           Page: 18     Date Filed: 03/12/2020



                                        No. 18-11633
any manner.” The injunction also describes in detail what actions Hill III and
his lawyers must take to dismiss the appeal and withdraw the will contest.
       While the injunction does “refer[] to” the settlement agreement and final
judgment, it does not rely on either document to describe its requirements.
That is, the injunction does not prohibit Hill III from violating the final
judgment or the settlement agreement as such. Instead, it prohibits Hill III
from violating those documents by taking certain, specific actions. The
injunction therefore did not “engraft” the final judgment or settlement
agreement “in gross” or “rely on” either document “for clarification of what was
otherwise unclear in the decree itself.” Scott v. Schedler, 826 F.3d 207, 213 (5th
Cir. 2016) (quoting Gulf King Shrimp Co. v. Wirtz, 407 F.2d 508, 517 (5th Cir.
1969)) (cleaned up). Instead, “[i]t merely supplemented specific instructions in
the decree with the . . . authority from which the right to issue such
instructions derived.” Id. (citation omitted; cleaned up). 7
       The injunction therefore does not violate Rule 65. 8
                                              ***
       We therefore DISMISS the appeal as to the following, already-fulfilled
terms of the injunction: its prohibition on contesting Hill Jr.’s will in the
current probate proceedings; its prohibition on appealing the probate court’s
order regarding the settlement agreement; its prohibition on appealing the




       7 And, in any event, the remedy for this violation would be merely to remand the
matter to the district court to strike the offending terms, see Scott v. Schedler, 826 F.3d 207,
214 (5th Cir. 2016), relief that Hill III does not request.
       8  Hill III also claims that he lacked notice of the scope of the district court’s order
because it prohibited not only him but his counsel from pursuing his challenges. But his
sisters clearly asked the district court to enjoin Hill III’s “attorneys, representatives, and all
persons acting in concert and participating with them, directly or indirectly” from pursuing
Hill III’s challenges.
                                               18
   Case: 18-11633    Document: 00515342100      Page: 19   Date Filed: 03/12/2020



                                 No. 18-11633
probate court’s admission of the will; and its obligation to dismiss or withdraw
his claims in probate court, including through appeal.
      We AFFIRM the rest of the order, including the following, future-looking
terms of the injunction: its prohibition on contesting Hill Jr.’s will “in any
manner,” in any court; and its prohibition on “filing, pursuing, or prosecuting
any action . . . that violates the terms of the Settlement Agreement or Final
Judgment.”
      Finally, we REMAND to the district court for the limited purpose of
addressing whether the sisters are entitled to additional costs and fees. Cf.
Instone Travel Tech Marine & Offshore v. Int’l Shipping Partners, Inc., 334
F.3d 423, 433 (5th Cir. 2003) (remanding “to allow the district court to make
the initial determination and award of appellate attorney’s fees”).
      DISMISSED in part; AFFIRMED in part; and REMANDED for further
proceedings.




                                      19